Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 29-48 are pending in the instant application. The preliminary amendment filed on 08/28/2020, in which claims 1-28 are cancelled, is acknowledged.
Priority
The instant application is a 371 of PCT/JP2019/007542 filed on 02/27/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/28/2018. It is noted, however, that applicant has not filed a certified and translated copy of the 2018-035578 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: [0143] The meaning of the phrase “pouring touch” (page 32, line 25) was not understood by the examiner.  
Appropriate correction is required. See MPEP § 608.01.
Claim Objections
Claims 46-48 are objected to because of the following informalities:  The meaning of the phrase “is characterized by” was not understood in the context of the sentence as it subsequently describes an action not a property. The limitation “is being instilled into an eye ----” is the intended use of claimed composition, not the characteristic of claimed composition.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 34, 39-41, and 45-48, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20080311186A1), hereinafter referred to as Park, in view of Ehrenberg et al. (Current Eye Research, 2015: 40(9): 913-922).
	Regarding claims 29 and 45, Park teaches a composition to treat dry eye, with a uridine derivative (see claim 1), and Diquafosol as ophthalmic solution (see [0005]), with a pharmaceutically acceptable carrier or vehicle (claim 6), and example of vehicle may include polyvinylpyrrolidone (PVP) (see [0039]). Thus, Park teaches the essential elements of the current invention in a single reference wherein the embodiment representative of claim 29 is one of multiple possible combinations of an ophthalmic solution and vehicle or carrier, and the embodiment of claim 45 is an ophthalmic composition according to claim 29 for the treatment of dry eye. 
	Park does not provide an explicit working example of composition comprising diquafosol and PVP as recited in claim 29 and does not teach the % of PVP recited in claim 34.
Ehrenberg teaches the combination of 5% polyvinylpyrrolidone (PVP) in an ophthalmic solution with 0.1% hyaluronic acid (HA), resulting in a more effective composition for treatment of dry eye than either PVP or HA by themselves (See Abstract), which provides further motivation to combine PVP with diquafosol.
	Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PVP, identified by Ehrenberg as an active ingredient in a composition to treat dry eye syndrome, with Diquafosol, a known ophthalmic solution identified by Park which already disclosed the embodiment of a combination of “uridine and derivative thereof” with pharmaceutical acceptable carrier/vehicle PVP. Doing so would result in a composition combining two elements already known separately as having the capability for treatment of dry eye, into a formulation that would be expected to enhance the efficacy of treatment with reasonable expectation of success.
  	Regarding claim 34, Park teaches a composition to treat dry eye, with a uridine derivative (see claim 1), and Diquafosol (which is a compound of uridine derivative) used for ophthalmic solution (see [0005]), with a pharmaceutically acceptable carrier or vehicle (claim 6), and example of vehicle may include polyvinylpyrrolidone (PVP) (see [0039]). Ehrenberg specifically teaches the combination of 5.0% PVP, which is the most common concentration available for public use in Europe and Asia, in an ophthalmic solution with hyaluronic acid (HA) for treatment of dry eye (see left column, page 915), and this falls within the range of 0.0001 to 10% for PVP as cited in claim 34.
Regarding claims 39-41, Park teaches an embodiment using Diquafosol as ophthalmic solution, and a pharmaceutically acceptable vehicle exemplified by PVP, while Ehrenberg teach the use of PVP to treat dry eye. Park additionally teaches the use of such agents as an eye drop [0005], and formulations for parenteral administration include sterile aqueous solutions, non-aqueous solvents, suspensions, emulsions, lyophilized formulations and suppositories [0029], thereby identifying each of the potential types of composition claimed in claims 39-41.
Regarding claims 46-48, method steps (being instilled into an eye ---) are recited for intended use of the invention in claim 29, specifically wherein the ophthalmic composition of claim 29 is characterized by being instilled into an eye a specified number of times per day, and with specified variable numbers of drops each time. However, these recited intended uses do not further limit these dependent claims to any particular structure encompassed by claim 29, nor do they impart any structural difference to the composition recited in claim 29 over the teachings by Park (US20080311186A1) and Ehrenberg et al. (see MPEP § 2111.04 (I), 2114 (II)).

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20080311186A1), in view of Ehrenberg (Current Eye Research, 2015: 40(9): 913-922), as applied to claims 29, 34, 39-41, and 45-48, and further in view of McCabe et al. (US20070010595 A1).
The teachings by Park et al. and Ehrenberg et al. have been documented in the preceding 103 rejection. 
Park et al. and Ehrenberg et al. do not teach the K value of PVP recited in claims 30-33.
Regarding claims 30-33, McCabe teaches the use of PVP as a preferred wetting agent (for contact lens to address dry eye), where PVP may have K-values from about K-30 to about K-120 (see [0015] and Figure 1 that includes K12, K30, K60, K90 and K120). Thus, the embodiments cited by McCabe present K-values for PVP associated with agents to treat dry eye that fall within the range of PVP K-values described in claims 30-33 of the instant application.
Thus, regarding claims 30-33, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select for use in the ophthalmic composition to treat dry eye of the instant application, common industry formulations of PVP with K-values that were previously identified for ophthalmic compositions and wetting agents to treat dry eye. There is reasonable expectation of success because such formulations with PVP were already established in the art.

Claims 42 and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20080311186A1) and Ehrenberg (Current Eye Research, 2015: 40(9): 913-922), as applied to claims 29, 34, 39-41, and 45-48, in view of McCabe et al. (US20070010595 A1), as applied to claims 30-33, and further in view of Bühler (Polyvinylpyrrolidone Excipients for Pharmaceuticals, 2005, ISBN: 978-3-540-23412-8).
The teachings by Park et al., Ehrenberg et al., and McCabe et al., have been documented in the preceding 103 rejections.
Park et al., Ehrenberg et al., and McCabe et al. do not teach the mPa.s recited in claims 42 and 43.
Regarding claims 42 and 43, Fig. 7 on page 11 (provided below) in Bühler presents viscosity values in mPa·s for PVP K-values (K12-K90), with a corresponding range of viscosities between approximately 1.5-700 mPa·s for up 10% PVP. The viscosities expressed in units of mPa·s in claims 42 and 43, are effectively the same as the viscosity K-values presented in claim 31, but are expressed in different units.

    PNG
    media_image1.png
    632
    520
    media_image1.png
    Greyscale

Thus, regarding claims 42, and 43, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select for use in the ophthalmic composition to treat dry eye of the instant application, common industry formulations of PVP with K-values, or the corresponding viscosity values in units of mPa·s, that were previously identified for ophthalmic compositions and wetting agents to treat dry eye. There is reasonable expectation of success because such formulations with PVP were already established in the art for K-values of PVP, and would be applicable then to PVP viscosities measured in units of mPa·s, as Fig. 7 in Bühler provides a visual representation of the corresponding values. 

Claims 35-38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US20080311186A1), in view of Ehrenberg (Current Eye Research, 2015: 40(9): 913-922), as applied to claims 29, 34, 39-41, and 45-48, and further in view of Nakamura et al (Adv. Ther 2012, 29(7):579-589), and Keating et al (Drugs 2015, 75:911-922).
The teachings by Park et al. and Ehrenberg et al. have been documented in the preceding 103 rejection.
Park et al. and Ehrenberg et al. do not teach the % of diquafosol recited in claims 35-38 and “diquafosol sodium” recited in 44.
Nakamura teaches development of 3% diquafosol ophthalmic solution (Santen Pharmaceutical Co., Ltd., Osaka, Japan) as a clinical treatment for dry eye, while Keating summarizes the efficacy of 3% sodium diquafosol (commercially available as Diquas®) ophthalmic solution for treatment of dry eye. The composition of 3% diquafosol ophthalmic solution falls inside the range of percentages of diquafosol cited in each of claims 35-38, while for claim 44, the ophthalmic composition according to claim 29, wherein the salt of diquafosol is diquafosol sodium, was already commercially available from Santen Pharmaceutical Co., Ltd., Osaka, Japan. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select for use in the ophthalmic composition to treat dry eye of the instant application, a composition of diquafosol wherein the concentration was 3%, as this could be found in a commercially-available solution of diquafosol, sold under the trade name Diquas® by the assignee of the instant application, Santen Pharmaceutical Co., Ltd., Osaka, Japan. There is reasonable expectation of success because diquafosol at a concentration of 3% was already established for treatment and available commercially.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-32, 34-40, 42, and 44-48, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-14, and 16-21 of copending Application No. 17/433,257 in view of Halder (US2011/0003816 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
 Claims 1 and 2 in the copending application are drawn to an ophthalmic composition comprising diquafosol or a salt thereof, a vinyl-based polymer, and a cellulose-based polymer, where the vinyl-based polymer can be polyvinylpyrrolidone. The dependent limitations in claims 4-6 limit the viscosity K-values of polyvinylpyrrolidone in the composition. Claim 7 limits the concentration of the vinyl-based polymer, including polyvinylpyrrolidone, to 0.001% or more. Claims 9-12 impose limitations on the concentrations of diquafosol in the composition. Claims 13 and 14 restrict the ophthalmic composition to eye drops or an aqueous solution. Claim 16 limits the viscosity of the composition to a value between 1 to 500 mPa·s, rather than K-values. Claim 17 limits the diquafosol salt to diquafosol sodium. Claim 18 limits use of the ophthalmic solution to prevention or treatment of dry eye. Claims 19-21 limit the method of administering the ophthalmic composition into the eye.
The claims of the instant application are drawn to an ophthalmic composition comprising diquafosol or a salt thereof and polyvinylpyrrolidone. The dependent limitations in claims 30-32 limit the viscosity K-values of polyvinylpyrrolidone in the composition. Claims 34 limits the concentration of polyvinylpyrrolidone to 0.0001 to 10% (w/v). Claims 35-38 impose limitations on the concentrations of diquafosol in the composition. Claims 39 and 40 restrict the ophthalmic composition to eye drops or an aqueous solution. Claim 42 limits the viscosity of the composition to a value between 1 to 500 mPa·s, rather than K-values. Claim 44 limits the diquafosol salt to diquafosol sodium. Claim 45 limits use of the ophthalmic solution to prevention or treatment of dry eye. Claims 46-48 limit the method of administering the ophthalmic composition into the eye.
The instant claims recite a composition that includes polyvinylpyrrolidone (which is a vinyl polymer), but do not recite a cellulose-based polymer. 
Halder however teaches an ophthalmic composition that combines polyvinylpyrrolidone and a cellulose derivative such that the viscosity attained (in cps) is more than the sum of viscosities of two aqueous compositions [0039], and wherein the composition demonstrates a significant synergistic viscosity [0045]. Halder further teaches that a synergistic effect on the viscosity is prominent when polyvinyl pyrrolidone of high viscosity i.e. 90 K is used [0057].
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single excipient polyvinylpyrrolidone, in the pharmaceutical composition of the instant application, with a mixture of excipients, combining polyvinylpyrrolidone and cellulose, as disclosed by Halder, particularly as such combination resulted in a synergistic improvement in viscosity. 
The dependent claims in the copending application impose the same limitations as the corresponding instant claims in view of Halder; and the instant claims 29-32, 34-40, 42, and 44-48, when combined with Halder, render the claims 1, 2, 4-7, 9-14, and 16-21 of copending Application No. 17/433,257 prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen, can be reached on (571) 272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628